Citation Nr: 0024824	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee as secondary to the service 
connected right ankle fracture.  

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine as secondary to the service 
connected fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active service from March 1974 to November 
1974.  

This appeal arose from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claims of 
entitlement to service connection for degenerative arthritis 
of the left knee and DDD of the lumbar spine as secondary to 
the service connected fracture of the right ankle.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The Board notes that in June 1994 the RO denied entitlement 
to an increased (compensable) evaluation for the service 
connected healed fracture of the right ankle.  The RO also 
issued a decision in October 1994 confirming a noncompensable 
evaluation for a healed fracture of the right ankle, and 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for venous stasis ulcers of the right lower 
extremity.  The veteran filed a VA Form 9, substantive 
appeal, with respect to both issues in November 1994 
following issuance of a statement of the case.  

In October 1998 the RO granted entitlement to service 
connection for venous stasis ulcers of the right lower 
extremity and assigned a 10 percent evaluation effective 
February 8, 1994.  This constituted a full grant of the 
benefit sought on appeal.  The RO also granted a 10 percent 
evaluation for a fracture of the right ankle with traumatic 
arthritis, effective February 8, 1994.  

The veteran submitted a statement in December 1998 that he 
was only in disagreement with the denial of service 
connection for left knee and low back disabilities.  However 
his accredited representative submitted a statement in lieu 
of a VA Form 646 the same month stating that the veteran was 
seeking a 20 percent evaluation for his right ankle fracture.  

In December 1998 the RO granted entitlement to an increased 
evaluation of 20 percent for residuals of a fracture of the 
right ankle with traumatic arthritis effective February 8, 
1994.  

The Board finds that these matters are no longer in 
controversy and it appears from review of the claims folder 
that the issues on the title page are the only claims on 
appeal that have not been fully granted to the satisfaction 
of the veteran.  See AB v. Brown, 6 Vet. App. 35 (1993).  See 
also Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran 
expressly indicates that adjudication of a particular issue 
should cease, the Board has no authority to proceed on that 
issue).  


FINDINGS OF FACT

1.  The probative evidence of record shows that degenerative 
arthritis of the left knee is not causally related to the 
service connected fracture of the right ankle with traumatic 
arthritis.  

2.  The probative evidence of record shows that DDD of the 
lumbar spine is not causally related to the service connected 
fracture of the right ankle with traumatic arthritis.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the left knee is not 
proximately due to, the result of, or aggravated by service-
connected right ankle fracture.  38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  DDD of the lumbar spine is not proximately due to, the 
result of, or aggravated by service-connected right ankle 
fracture.  38 U.S.C.A. § 5107;  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no evidence of a back disorder 
or a left knee disorder to include degenerative arthritis or 
DDD.  A scar above the left knee was noted on enlistment and 
a later report noted that the veteran had a gunshot wound 
scar above the left knee.  He sustained a fracture of the 
right ankle in July 1974

Post service treatment reports overwhelmingly pertain to 
treatment of venous stasis ulcers.  However, VA records from 
February 1994 indicate that the veteran was taking pain 
medication for a workers' compensation injury to the left 
knee.  Another record from that month noted a history of an 
injury to the knee in December 1993.  Reportedly he twisted 
his left knee at work.  

The treatment records also noted that the veteran was obese 
and weighed approximately 369 pounds during one visit.  He 
was advised to lose weight and was placed on a diet program.  

A private chiropractor's report dated in October 1994 noted 
that the veteran was first seen in 1987 for lumbar pain 
radiating into the left lower extremity and he had a long 
history of lumbar problems.  

According to the chiropractor, from his first visits the 
veteran felt that his long history of back and left knee 
problems originated from a 1974 accident in which he broke 
his "left" (right intended) ankle.  

The chiropractor stated that in his opinion the accident was 
very possibly the triggering mechanism that has consistently 
been an irritation to his low back and knee.  This was 
possibly due to a change of his gait in an attempt to 
compensate for pain, which the veteran stated was "always 
present since the 1974 accident."  

The veteran submitted a statement in July 1995 that a gunshot 
wound to his left thigh was only a "flesh wound" and did 
not have any effect on his left knee.  

In a September 1995 letter the veteran stated that knee and 
back problems started after he broke his ankle.  He lived 
with the pain and discomfort, and used over the counter drugs 
to treat the pain.  He claimed that he did not receive any 
treatment for his back and knee until 1987.  

A VA orthopedic examination was conducted in April 1998.  The 
examiner noted that the veteran's fracture of the right ankle 
in service healed with a small step off of the posterior 
tibial plafond.  Range of motion was normal and he was 
discharged soon after for problems unrelated to his ankle 
fracture.  

Since that time the veteran developed multiple joint 
complaints and stated that he developed arthritis in his left 
knee and lower back as a result of an altered gait pattern 
due to the ankle fracture.  He reported constant pain in the 
left knee, in addition to popping and cracking.  He also 
reported constant pain in the lower back.  

The veteran stated that after his service discharge he worked 
in various occupations including welder, pipe fitter, and 
most recently, insurance salesman.  He stated that he had not 
worked since 1993 and was receiving disability in part due to 
tremendous weight gain.  It was noted that at his service 
entrance physical he was reported to be 225 pounds.  

On examination the veteran was six feet tall and weighed 378 
pounds.  A number of findings were made with respect to both 
the knee and back.  X-rays of the left knee showed severe 
tricompartmental degenerative arthritis.  



X-rays of the back demonstrated degenerative disc disease 
with a degenerative spondylolisthesis of L4-5.  Degenerative 
joint disease affected L1 to L5.  

Based on the examination and studies a diagnosis was made of 
degenerative arthritis of the left knee and degenerative disc 
disease of the lumbosacral spine.  In a discussion the 
examiner stated that with regard to complaints of left knee 
arthritis and degenerative disc disease, it was his opinion 
that an altered gait pattern probably had minimal effect on 
the onset of arthritic changes in these joints because the 
contralateral ankle and ipsolateral knee would be expected to 
be equally affected but this was not the case.  The main 
contributing factor to the development of degenerative 
arthritis in the low back and left knee was felt to be the 
veteran's morbid obesity.  

Additional records were requested from the veteran's 
chiropractor but no additional records from him were 
received.  The veteran was informed in June 1995 of this fact 
and was asked to assist in getting the records.  


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen supra.  





A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease, and competent 
evidence providing a nexus between the two.  Wallin v. West, 
11 Vet. App. 509, 512 (1998; see also Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) 
(the burden of establishing well groundedness is low).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999). 


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  He has submitted evidence of current 
disabilities, service-connected disabilities, and competent 
medical evidence of a nexus showing that each disability is 
proximately due to, the result of, and/or aggravated by, a 
service connected disability.  Wallin, Reiber, supra.

Specifically he has submitted a report from a treating 
chiropractor that there is at least a possible or plausible 
relationship between service connected residuals of the 
service connected fracture of the right ankle with traumatic 
arthritis and development of degenerative arthritis of the 
left knee and DDD of the lumbar spine.  To the extent that 
the claim is well grounded, the veteran has satisfied the 
pertinent governing criteria.  The Board must now ascertain 
whether in fact the merits of the evidentiary record support 
a conclusion that the veteran indeed suffers from left knee 
and low back disorders as the result of his service-connected 
fracture of the right ankle with traumatic arthritis.

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) prior to issuance 
of a decision in this case.  


The RO has attempted to obtain records from the sources 
identified by the veteran and a VA examination has been 
provided for the purpose of determining diagnosis and 
etiology.  The veteran was notified that chiropractic records 
were requested and not received and his assistance in 
requesting those records was requested but no additional 
records from the veteran's chiropractor were received.  The 
duty to assist is not boundless and it is not a one-way 
street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  

The Board notes that the evidence in support of the veteran's 
claim consists of the medical opinion rendered by his private 
chiropractor, and his own contentions and allegations in this 
regard.  The evidence against his claim consists of the 
opinion expressed by a VA physician.

The Board turns first to an evaluation of the opinion of the 
veteran's private chiropractor.  It is true that the 
veteran's private chiropractor has opined that the veteran's 
in-service fracture of the right ankle may have caused a 
change or alteration of the veteran's case thereby possibly 
triggering the mechanism that has consistently been an 
irritation to his low back and knee.

The chiropractor, however, does not reference any clinical 
findings or laboratory results in support of his opinion.  
The Court has held that where a physician has given no 
supporting evidence for his conclusion, such is of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).

Moreover, it does not appear that the veteran's private 
chiropractor reviewed the veteran's service medical records, 
nor any clinical history referable to the veteran.  The Court 
has held that the weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  



The Board is not bound to accept medical opinions, such as 
the opinion of the private chiropractor, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op.cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pound v. West, 12 Vet. App. 341 (1999) 
where the appellant himself was a physician.  

The Board further notes that the Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians, such as the opinion by the 
veteran's private chiropractor.  Chisem v. Brown, 8 Vet. 
App. 374 (1995).  In short, the appellant's private 
chiropractor's opinion appears based on consideration of 
inaccurate facts and unsupported history reported by the 
veteran.  

The Board finds that the opinion of the private chiropractor, 
particularly when considered in light of other medical 
evidence of record, is without probative value with respect 
to the question of whether there is a relationship between 
the veteran's left knee and low back disorders and his 
service-connected right ankle fracture.

As is apparently evident, the Board is more persuaded by the 
opinion of the VA medical examiner who conducted the April 
1998 examination - a medical doctor - who felt that the 
service connected ankle fracture did not contribute in any 
significant way to the development of left knee arthritis or 
degenerative disc disease of the lumbar spine.  To the 
contrary his opinion was that obesity, a nonservice-connected 
disorder, was the most likely cause of the left knee and low 
back disorders.  

The VA examiner's opinion was well reasoned and cited medical 
principles.  The VA examiner had reviewed the entire 
evidentiary record.  He felt that the veteran's altered gait 
pattern probably had minimal effect on the onset of arthritic 
changes in the knee because the contralateral ankle and 
ipsolateral knee would be expected to be equally affected but 
this was not the case.  



This is more persuasive and unequivocal reasoning than the 
bare assertion of the veteran's treating chiropractor that 
the ankle injury and pain may have caused gait changes that 
caused knee arthritis.  

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

The VA examiner has in effect discounted any reasonable 
association between the veteran's service-connected right 
ankle fracture and the development of his left knee and low 
back disorders, either on a direct causal basis, or on the 
basis of aggravation for that matter.  Accordingly, the 
probative, competent medical evidence of record does not 
support any secondary linkage between the service-connected 
right ankle fracture and the development of left knee and low 
back disorders.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for degenerative arthritis of the left 
knee and DDD of the lumbar spine as secondary to the service-
connected right ankle fracture.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee as secondary to the service connected 
fracture of the right ankle with traumatic arthritis is 
denied.  

Entitlement to service connection for DDD of the lumbar spine 
as secondary to the service connected fracture of the right 
ankle with traumatic arthritis is denied.  




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

